Citation Nr: 0639064	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
June 1969.    
This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

Based on a statement by  the veteran received in November 
2004, it appears the veteran may be raising additional 
issues.  The Board, however, may not entertain an application 
for review on appeal unless it conforms to the law.  
38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should take appropriate action to adjudicate the claims of 
service connection for a skin and nerve disorder, to include 
as due to herbicide exposure, and an increased rating for 
post-traumatic stress disorder (PTSD).  In any event, no 
other issue is before the Board at this time.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicide.

2.  There is no competent evidence of any diagnosis for any 
type of peripheral neuropathy during service or thereafter. 


CONCLUSION OF LAW

Service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Some chronic diseases, such as peripheral neuropathy, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service. 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The list of diseases associated with herbicide exposure for 
purposes of the presumption includes acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).  Acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide in 
service.  38 C.F.R. § 3.307(a)(6)(ii).  In addition, for 
purposes of presumptive service connection, the term "acute 
and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset.  38 C.F.R. § 3.309(e), Note 2.    

The veteran alleges that he has peripheral neuropathy that is 
related to exposure to Agent Orange or other herbicide agent 
during a 13-month tour of duty in Vietnam in 1967 and 1968.  
Initially, the veteran's DD Form 214 confirms that the 
veteran has "service in Vietnam," such that exposure to 
herbicides to include Agent Orange is presumed.  38 C.F.R. 
§ 3.307(a)(6), 3.313(a).     

The Board must therefore determine whether he is entitled to 
presumptive service connection for peripheral neuropathy 
pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), 
as well as whether the veteran is entitled to service 
connection on a direct basis.  Combee, 34 F.3d at 1043. 

Simply stated, the service medical records (SMRs), VA 
treatment records, and all medical evidence of record is 
negative for any treatment, complaint, or diagnosis of any 
type of peripheral neuropathy.  Most recently, a VA treatment 
record dated September 2003 documented that all extremities 
have full range of motion with normal reflexes and cranial 
nerves intact.  In November 2002, a VA nurse did assess the 
veteran with right leg pain.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, absent 
evidence of a current disability, service connection cannot 
be granted, either on a direct basis or a presumptive basis 
due to herbicide exposure.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  See also 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6).
 
Even presuming exposure to herbicides, neither the veteran 
nor his representative, without evidence showing that either 
has medical training or expertise, are competent to offer an 
opinion as to a medical diagnosis.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Simply stated, the veteran 
can not diagnosis himself with peripheral neuropathy.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5107(b).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in July 2002 and February 2004, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the May 2004 statement of the case (SOC) includes 
the pertinent text of the regulations regarding herbicide-
related claims.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A.  
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the final fourth element of notice, the 
February 2004 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The Board observes that the RO issued its initial VCAA notice 
in July 2002 prior to the December 2002 adverse determination 
on appeal.  Pelegrini, 18 Vet. App. at 120.  Although the RO 
provided the veteran with supplemental information in the 
February 2004 VCAA letter, there is no indication or 
allegation that doing so resulted in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
and found that the error was harmless, as the Board has done 
in this case.)  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant VA treatment records.  The 
veteran has not identified any private records.  The veteran 
has submitted several written personal statements and 
photographs from Vietnam.  However, neither the veteran nor 
his representative has indicated that any additional evidence 
remains outstanding.   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4).

Simply put, the standards of McLendon are not met in this 
case.  SMRs are negative for any type of peripheral 
neuropathy, as are post-service VA medical records.  As a 
whole, service and post-service medical records provide no 
basis to grant the claim, and in fact provide evidence 
against the claim, such that no basis for a VA examination is 
warranted.  Therefore, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

Service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure is denied.     


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


